Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (2019/0174149).
 	Regarding claim 1, Zhang discloses 
a common housing (212-1);
one or more light detection and ranging (LiDAR) systems integrated within the common housing and configured to detect locations of one or more objects in an environment (para. 73);

processing circuity integrated within the common housing and configured to coordinate operation of the one or more LiDAR modules and the one or more camera modules integrated within the common housing, to receive inputs from the one or more LiDAR modules and the one or more camera modules relating to the one or more objects in the environment, to process the inputs received from the one or more LiDAR systems modules and the one or more camera modules to determine outputs relating to control of at least one of the one or more objects in the environment, to communicate with other anti-collision and motion monitoring devices in a non-hierarchical manner in real
time such that each anti-collision and motion monitoring device has access to the same inputs and outputs (para. 72 and para.104), and to communicate the outputs to a central coordinator to control one or more operating parameters of at least one of the one or more objects in the environment based at least in part on the inputs received from the one or more LiDAR modules and the one or more camera modules (para. 143, 128).
	It should be noted that one of the UVAs, such as 212-2 and 212-3, are interpreted as the one or more objects in the environment a claimed.  Similarly, a ground of UVAs, such as 612-7 to 612-7, are interpreted as the one or more objects in the environment in which the anti-collision and motion monitoring devices, such as UVAs 612-1 to 612-6, are trying to avoid (note collision avoidance description in para. 106).

	Regarding claim 3, Zhang discloses that the static zoning of the locations of the one or more objects in the environment comprises motion filtering, light filtering, point cloud filtering, or some combination thereof (para. 70 and 80).
	Regarding claim 4, Zhang discloses the processing circuitry is configured to perform dynamic zoning of the locations of the one or more objects in the environment detected by the one or more LiDAR modules (para. 73 and 86).
	Regarding claim 6, Zhang discloses the processing circuitry is configured to identify properties of at least one of the one or more objects in the environment (para. 104).
	Regarding claim 7, Zhang discloses the processing circuitry is configured to classify at least one of the one or more objects in the environment (para. 110-111).
	Regarding claim 8, Zhang discloses the processing circuitry is configured to track location, orientation, or motion of at least one of the one or more objects in the environment (para. 72 and 73).
	Regarding claim 9, Zhang discloses the processing circuitry is configured to wirelessly communicate the outputs to the central coordinator (para. 94).
	Regarding claim 10, Zhang discloses the processing circuitry is configured to store data relating to the inputs received from the one or more LiDAR modules and the one or more camera systems modules in storage media of the anti-collision and motion 
	Regarding claims 11, 12, and 20, see similar rejections as set forth above.
	Regarding claim 13, Zhang discloses the central coordinator is configured to communicate with one or more industrial control systems to control the one or more operating parameters (para. 95 and 96).
	Regarding claim 14, Zhang discloses the central coordinator (such as the ground station 518 and control hub 520) is configured to control one or more operating parameters of at least one of the one or more objects in the environment based at least in part on acceleration vectors relating to at least one of the objects in the environment (para. 121 and 136).
 	Regarding claim 16, Zhang discloses the central coordinator is configured to control one or more operating parameters of at least one of the one or more objects in the environment based at least in part on exact coordinates relating to at least one of the objects in the environment (para. 126 and 127).
	Regarding claim 17, Zhang discloses the central coordinator is configured to control one or more operating parameters of at least one of the one or more objects in the environment based at least in part on conflict resolution relating to at least one of the objects in the environment (para. 126).
	Regarding claim 18, Zhang discloses the central coordinator is configured to provide visualization of the environment to a user interface communicatively coupled to the central coordinator (130).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2019/0174149).
 	Regarding claim 15, Zhang does not disclose that the central coordinator is configured to control one or more operating parameters of at least one of the one or more objects in the environment based at least in part on collision vectors relating to at least one of the objects in the environment.  However, Zhang discloses inertial sensors for detecting accelerations of the UVAs (para. 73).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the acceleration data or vectors of the UVAs so that the ground station or control hub could control the UVAs in precision manner.  
	Regarding claim 19, Zhang discloses the central coordinator is configured to communicate software updates to the processing circuitry of the one or more plurality of anti-collision and motion monitoring devices as claimed.  The examiner takes Official Notice that using a central coordinator to communicate software updates is well known in the art.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well known software update feature into Zhang so that the operating software could be updated at will.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422